DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed towards a beamforming system for controlling the read and write timing of first and second delay lines.  Claim 1 recites: 
“wherein a first write signal controlling an input of the first delay circuit has the phase difference corresponding to the first phase with respect to a second write signal controlling an input of the second delay circuit, and a first read signal controlling an output of the first delay circuit has the phase difference corresponding to the first phase with respect to a second read signal controlling an output of the second delay circuit.”

	With this in mind, the above limitation is found to be indefinite as follows.  
The value of the “a phase difference corresponding to a first phase” is initially recited with respect to the second input signal and the input signal.  That is to say “The phase difference between the second signal and the input signal is a first phase”.  
	In Applicant’s attempt to avoid issues of antecedent basis they have subsequently referred to this same phase difference value as “the phase difference corresponding to the first phase”.  
	However, this formulation raises grammatical issues that render the claim indefinite.  In saying “a first write signal…has the phase difference corresponding to the first phase” the limitation has lost meaning. Since this recitation refers back to the phase difference of the input and second signals we are no longer referring to a phase difference between the first write signal and the second write signal which is what Applicant presumably intends to claim. 
	It would be proper, and clarify the inventive concept, to instead state:
“wherein a first write signal controlling an input of the first delay circuit has [the] a phase difference corresponding to the first phase with respect to a second write signal controlling an input of the second delay circuit, and a first read signal controlling an output of the first delay circuit has [the] a phase difference corresponding to the first phase with respect to a second read signal controlling an output of the second delay circuit.”  

	Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegretti (US 2018/0203103) in view of Ogawa (US 4679176) .

Claim 1: Pellegretti discloses An analog beamformer comprising:
an input circuit configured to receive an input signal to generate a first input signal having the same phase as the input signal and a second input signal having a phase difference corresponding to a first phase with respect to the input signal (para 0179-0181, fig 1c, 3a, 3c, 6 showing I/Q generation from input signal Rf)
a first delay circuit configured to receive the first input signal and delay the first input signal by a beamforming delay time to output a first delayed signal (fig 6 elements 31 “High Resolution Delay” generating MultiLine delayed signals ML1-MLn and receiving I/Q input from “Channel signal processing” element 70, para 0186, 0205)
a second delay circuit configured to receive the second input signal and delay the second input signal by the beamforming delay time to output a second delayed signal (fig 6 elements 31 “High Resolution Delay” generating MultiLine delayed signals ML1-MLn and receiving I/Q input from “Channel signal processing” element 70, para 0186, 0205) and
an output circuit configured to output an output signal by summing the first delayed signal and the second delayed signal (Figures 1c, 6, elements 33 “Channel Sum”, para 0026, 0205)

Pellegretti does not specifically disclose wherein a first write signal controlling an input of the first delay circuit has the phase difference corresponding to the first phase with respect to a second write signal controlling an input of the second delay circuit, and a first read signal controlling an output of the first delay circuit has the phase difference corresponding to the first phase with respect to a second read signal controlling an output of the second delay circuit.
Ogawa discloses an ultrasonic imaging apparatus comprising an input for generating multiple signals (Figures transducer array elements 1-N) fed to plural respective delay circuits (fig 7 elements 18-11 – 18-L3) for delaying the respective plural signals by a beamforming delay time to output delayed signals (col 4 lines 22-40, col 5 line 10-24) and an output for summing the plural delayed signals (fig 7 element 32) and further comprising a first write signal controlling an input of the first delay circuit has the phase difference corresponding to the first phase with respect to a second write signal controlling an input of the second delay circuit, and a first read signal controlling an output of the first delay circuit has the phase difference corresponding to the first phase with respect to a second read signal controlling an output of the second delay circuit (col 5 lines 40 – col 6 line 54 disclosing the delay circuits configured as sample and hold circuits and having respective read and write signals with a phase difference corresponding to the first phase which is 90 degrees).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ogawa, 

Claim 2: Pellegretti discloses the first phase corresponds to 90 degrees (para 0179-0181, fig 1c, 3a, 3c, 6 showing I/Q generation from input signal Rf wherein it is well-known that I/Q signals have a phase difference of 90 degrees)

Claim 3: Pellegretti discloses the input circuit is further configured to perform orthogonal transformation on the input signal, and wherein the first input signal is orthogonal to the second input signal (para 0179-0181, fig 1c, 3a, 3c, 6 showing I/Q generation from input signal Rf wherein it is well-known that I/Q signals have a phase difference of 90 degrees)

Claim 4: Pellegretti discloses the first delay circuit is further configured to hold the first input signal in response to the first write signal and output the first delayed signal in response to the first read signal that is delayed by the beamforming delay time with respect to the first write signal (para 0114, 0118, 0186, 0205 disclosing the delay circuitry being sample and hold circuitry having respective write/read operations based on the desired beamforming delay time)
wherein the second delay circuit is further configured to hold the second input signal in response to the second write signal and output the second delayed signal in response to the second read signal that is delayed by the beamforming delay time with respect to the second write signal (para 0114, 0118, 0186, 0205 disclosing the delay 
Pellegretti does not disclose wherein the second write signal has the phase difference corresponding to the first phase with respect to the first write signal, and the second read signal has the phase difference corresponding to the first phase with respect to the first read signal.
Ogawa discloses an ultrasonic imaging apparatus comprising an input for generating multiple signals (Figures transducer array elements 1-N) fed to plural respective delay circuits (fig 7 elements 18-11 – 18-L3) for delaying the respective plural signals by a beamforming delay time to output delayed signals (col 4 lines 22-40, col 5 line 10-24) and an output for summing the plural delayed signals (fig 7 element 32) and further comprising a first write signal controlling an input of the first delay circuit has the phase difference corresponding to the first phase with respect to a second write signal controlling an input of the second delay circuit, and a first read signal controlling an output of the first delay circuit has the phase difference corresponding to the first phase with respect to a second read signal controlling an output of the second delay circuit (col 5 lines 40 – col 6 line 54 disclosing the delay circuits configured as sample and hold circuits and having respective read and write signals with a phase difference corresponding to the first phase which is 90 degrees).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ogawa, in order to improve sampling period of the signals using quadrature sampling delay control (Ogawa col 6 line 13-15)

Claim 5: Ogawa discloses a write signal generating circuit configured to generate the first write signal and second write signal by performing orthogonal transformation on an original write signal; and a read signal generating circuit configured to generate the first read signal and second read signal by performing orthogonal transformation on an original read signal (col 5 lines 40 – col 6 line 54 disclosing the delay circuits configured as sample and hold circuits and having respective read and write signals with a phase difference corresponding to the first phase which is 90 degrees).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ogawa, in order to improve sampling period of the signals using quadrature sampling delay control (Ogawa col 6 line 13-15)

Claim 6: Ogawa discloses the first delay circuit comprises a plurality of first delay cells (fig 13 showing sample and hold circuits S0-SN for a given delay circuit), each of the plurality of first delay cells comprising:
a first write switch that is turned on in response to the first write signal and transmits the first input signal (fig 15 element 87, col 9 line 28-54):
a first capacitor storing the first input signal transmitted via the first write switch (fig 15 element 88, col 9 line 28-54); and
a first output switch that is turned on in response to the first read signal and outputs the first delayed signal from the first capacitor (fig 15 element 87, col 9 line 28-54):, and

a second write switch that is turned on in response to the second write signal and transmits the second input signal (fig 15 element 87, col 9 line 28-54):
a second capacitor storing the second input signal transmitted via the second write switch (fig 15 element 88, col 9 line 28-54);; and
a second output switch that is turned on in response to the second read signal and outputs the second delayed signal from the second capacitor (fig 15 element 87, col 9 line 28-54)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ogawa, in order to improve sampling period of the signals using quadrature sampling delay control (Ogawa col 6 line 13-15)

Claim 7: Ogawa discloses the first write signal comprises a plurality of pulses respectively corresponding to the plurality of first delay cells, and the first read signal comprises a plurality of pulses respectively corresponding to the plurality of first delay cells, and wherein the second write signal comprises a plurality of pulses respectively corresponding to the plurality of second delay cells, and the second read signal comprises a plurality of pulses respectively corresponding to the plurality of second delay cells (col 6 lines 35-55, col 9 lines 28-col 10 line 2). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Ogawa, 

Claim 10: Pellegretti discloses the analog beamformer is configured to perform beamforming on an analog signal output from an ultrasound probe, and wherein the input signal comprises a plurality of signals output from a plurality of elements of a transducer in the ultrasound probe (para 0001, 0002, 0012)


Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegretti (US 2018/0203103) in view of Ogawa (US 4679176) and further in view of Kondo (US 4841491) .
Claim 8: Pellegretti in view of Ogawa does not specifically disclose each of the first write signal and second write signal has a first clock frequency, wherein the output signal comprises an up-mixing component having a frequency corresponding to a sum of an input frequency of the input signal and the first clock frequency, and comprises a down-mixing component having a frequency corresponding to a difference between the input frequency and the first clock frequency.
Kondo discloses an unltrasonic beamforming system having plural inputs, plural beamforming delay sample and hold circuits, and an output for summing the plural delayed signals (col 2 lines 38-55) wherein each of the first write signal and second write signal has a first clock frequency, wherein the output signal comprises an up-mixing component having a frequency corresponding to a sum of an input frequency of the input signal and the first clock frequency, and comprises a down-mixing component having a frequency corresponding to a difference between the input frequency and the first clock frequency (col 3 lines 21-47).  It would have been obvious to modify the invention such that it comprised the above limitaitons in order to generate effective sampling frequencies for beamforming delay (Kondo col 3 lines 1-20). 

Claim 9: Kondo discloses an unltrasonic beamforming system having plural inputs, plural beamforming delay sample and hold circuits, and an output for summing the plural delayed signals (col 2 lines 38-55) wherein an intensity of the down- mixing component is less than or equal to ten (10) percent of an intensity of the up- mixing component (col 3 lines 21-47).  It would have been obvious to modify the invention such that it comprised the above limitaitons in order to generate effective sampling frequencies for beamforming delay (Kondo col 3 lines 1-20). 


Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegretti (US 2018/0203103) in view of Ogawa (US 4679176) and further in view of Marsch (US 2019/0170870)
Claim 11: Pellegretti in view of Ogawa does not specifically disclose the analog beamformer is configured to perform beamforming on an analog signal detected by a radar, and wherein the input signal comprises a plurality of signals output from a plurality of detecting elements of the radar.
Marsch discloses a vehicular FMCW Doppler radar system beamformer which is configured to perform beamforming on an analog signal detected by a radar, and wherein the input signal comprises a plurality of signals output from a plurality of detecting elements of the radar (para 0034, 0057, 0088, 0102).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Marsch, in order to monitor the surroundings of a vehicle for collision avoidance (Marsch para 0002-0006)

Claim 12: Pellegretti discloses the radar is installed on a car to detect objects in the car's surroundings (fig 1, 4, 7, para 0010).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Marsch, in order to monitor the surroundings of a vehicle for collision avoidance (Marsch para 0002-0006)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648